Title: To Thomas Jefferson from Calvin Goddard, 16 February 1805
From: Goddard, Calvin
To: Jefferson, Thomas


                  
                     Sir,
                     Washington Feb. 16. 1805—
                  
                  Being requested by Mr. Elisha Avery formerly of Pomfret in the State of Connecticut to state my knowledge of him, & his connexions I cheerfully say that I was acquainted with Mr. Avery prior to his leaving this Country for Europe, perhaps six years ago That he then sustained a fair character, & was reputed to be an active, enterprizing young man, well acquainted with business—Mr Avery’s Mother was the daughter of the late Majr. Genl. Israel Putnam, & all his family connexions, with whom I am acquaintd, are very reputable—
                  I have not had the pleasure of seeing Mr. Avery or knowing any thing respecting him, since he left this Country, untill this day, but to his merits and respectability at the Time above refered to, I cheerfully bear testimony—
                  With Sentiments of respect I have the honor to be Sir your Obdt & very Hble Servt
                  
                     Calvin Goddard 
                     
                  
               